DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 12, 15 is/are objected to because of the following informalities:
Claim 1, line 7, “drug expelling structure” should be amended as “a drug expelling structure”.
Claim 1, line 7, “a relative to the reference axis rotatable dose setting member” should be amended as “a dose setting member rotatable relative to the reference axis”.
Claim 12, line 7, “sensor structure” should be amended as “a sensor structure”.
Claim 15, line 5, “structure for receiving a drug reservoir” should be amended as “a structure for receiving a drug reservoir”.
Claim 15, line 6, “drug expelling structure” should be amended as “a drug expelling structure”.
Claim 15, lines 6-7, “a relative to the reference axis rotatable dose setting member” should be amended as “a dose setting member rotatable relative to the reference axis”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-11, 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the add-on dose setting member" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the drive member" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "the drive member" renders the claim indefinite because it is unclear whether this limitation is the same as or different from “the drive portion” recited in claim 1. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 15, the phrase "a dose setting member" in line 19 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a dose setting member” recited previously in claim 15. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 15, the phrase "the at least one drive structure may be in the form of a plurality of finger-like drive structures" renders the claim indefinite because it is unclear. Claim 15 uses the language “may be” so it is unclear whether this limitation is required in claim 15 or not. For the purpose of compact prosecution, the limitation is interpreted as not being required in claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurice et al. (WO 2016/198516).
Regarding claim 1, Maurice discloses 
An assembly (figs. 1-14 and page 1 line 32 to page 38 line 8) comprising a drug delivery device (1, fig. 1) and an add-on device (20, fig. 2) adapted to be releasably mounted thereon (see fig. 3), the drug delivery device (1) comprising: 
- a housing (10) defining a reference axis (longitudinal axis of 10), 
- a drug reservoir (14, fig. 1) or structure for receiving a drug reservoir (Examiner notes: since claim 1 uses the language “OR”, the first part or the second part of the OR limitation is not positively recited in claim 1. Therefore, the second part of the OR limitation is not examined), and 
- drug expelling structure (12, fig. 1) comprising a relative to the reference axis rotatable dose setting member (12) allowing a user to set a dose amount of drug to be expelled (page 8 lines 17-19), the dose setting member (12) being arranged at the proximal end of the housing (10) and comprising a generally cylindrical outer surface (outer surface of 12) with at least one axially oriented drive groove (71a/71b/71c, fig. 1), 
the add-on device (20) comprising: 
- a mounting portion (24, fig. 3) adapted to be releasably attached to the drug delivery device housing (10) in an axially non-moveable position (Examiner notes: page 9 line 32 to page 10 line 7, two portions 23/24 of 20 are configured to be releasably attached to housing 10 of device 1), and 
- a drive portion (23, fig. 3) adapted to be mounted in engagement with the dose setting member (12, fig. 3), the drive portion (23) comprising at least one drive structure (19a/19b/19c/44) adapted to engage a drive groove (71a/71b/71c, fig. 3, page 10 lines 2-7), each drive structure (19a/19b/19c/44) being biased in a radially inwards direction (Examiner notes: the limitation “being biased in a radially inwards direction” is interpreted as functional limitation. The first portion 23 of 20 is a sleeve that is positioned over the dose setting member 12 such that 19a/19b/19c are in direct contact with 71a/71b/71c. Therefore, when 23 is positioned over 12, 19a/19b/19c of 20 are configured to be biased in a radially inwards direction to be directly coupled to 71a/71b/71c), 
whereby the drive portion (23) can be mounted on the dose setting member (12) in a rotationally non- engaged state with each drive structure in biased rotationally sliding engagement with the dose setting member outer surface (Examiner notes: the limitation “can be mounted on ... outer surface” is interpreted as functional limitation.  The non-engaged state is when 19a/19b/19c are not completely and directly coupled to 71a/71b/71c. During the non-engaged state, each 19a/19b/19c is biased rotationally sliding engagement with 71a/71b/71c of the dose setting member 12), 
whereby the drive portion can be rotated into a rotationally locked state on the dose setting member when the at least one drive structure is aligned with a drive groove and biased into engagement therewith (Examiner notes: the limitation “can be rotated into .... engagement therewith” is interpreted as functional limitation. When the drive portion is in the non-engaged state, rotating the drive portion into a rotationally locked state causes 19a/19b/19c to be completely and directly coupled to 71a/71b/71c. In the rotationally locked state, 19a/19b/19c is rotated by a user during programming of the dosage, 12 also rotates; and such that when 12 rotates during expulsion of medicament, 19a/19b/19c also rotate).
Regarding claim 2, Maurice discloses 
The assembly as in claim 1, wherein: 
- the mounting portion (24, fig. 3) is adapted to be mounted rotationally locked on the drug delivery device housing (10) (Examiner notes: see page 9 line 32 to page 10 line 7, 23 is rotationally moved relative to 24; and during dose setting and dose dispensing, 23 rotates with 12. See also page 14 lines 23-36, at a first configuration, 23 and 24 are rotationally locked, and at a second configuration, 23 and 24 are not rotationally locked. Therefore, 24 is configured to be mounted rotationally locked on housing 10 at a configuration), and 
- the drive portion (23) is arranged to rotate relative to the mounting portion (24) (see page 9 line 32 to page 10 line 7 for 23 being rotationally moved relative to 24).
Regarding claim 3, Maurice discloses 
The assembly as in claim 2, wherein the add-on device (20) comprises an add-on dose setting member (44, fig. 4c) being coupled to the mounting portion (24) rotatable free but axially locked (Examiner notes: see page 9 line 32 to page 10 line 7, 23 is capable of rotation movement relative to 24. See also page 14 lines 23-36, at a first configuration, 23 and 24 are rotationally locked, and at a second configuration, 23 and 24 are not rotationally locked. Therefore, 44 coupled to 23 is rotatable free but axially locked to 24 at a configuration), and which is directly or indirectly rotationally coupled to the drive portion (44 is directly rotationally coupled to 23, see page 10 lines 9-16).
Regarding claim 4, Maurice discloses 
The assembly as in claim 1, wherein: 
- the mounting portion (24) is adapted to be mounted rotationally free on the drug delivery device housing (10) (Examiner notes: see page 13 line 34 to page 14 line 9, to set a medicament dosage, the user grips and rotates 23 to turn 12. Portion 24 is located within 23 to which it is rotatably attached using bearings 23. Therefore, 24 is rotationally free on housing 10 during dose setting), and 
- the mounting portion (24) and the drive portion (23) are rotationally locked to each other during dose setting (see page 13 line 34 to page 14 line 9).
Regarding claim 5, Maurice discloses 
The assembly as in claim 1, wherein the mounting portion (24) and the housing (10) comprise inter-engaging releasable coupling structure (Examiner notes: see page 13 line 34 to page 14 line 9, 24 is positioned within 23. See fig. 3 and page 9 line 32 to page 10 line 7, 23 is a sleeve positioned over 12. Therefore, 24 and 10 are coupled to each other via the inter-engaging releasable coupling structure of 23).
Regarding claim 6, Maurice discloses 
The assembly as in claim 1, wherein the mounting portion (24) and the housing (10) comprise inter-engaging releasable coupling structure (Examiner notes: see page 13 line 34 to page 14 line 9, 24 is positioned within 23. See fig. 3 and page 9 line 32 to page 10 line 7, 23 is a sleeve positioned over 12. Therefore, 24 and 10 are coupled to each other via the inter-engaging releasable coupling structure of 23) allowing the add-on device (20) to be mounted on the housing (10) in one of one or more rotationally pre-determined positions (see fig. 3).
Regarding claim 7, Maurice discloses 
The assembly as in claim 1, wherein the add-on device (20) comprises a bore (bore of 23, fig. 3) adapted to axially receive a proximal portion of the drug delivery device (proximal portion of 1, see fig. 3).
Regarding claim 8, Maurice discloses 
The assembly as in claim 1, wherein the drive portion (23) comprises a cylindrical member (23 and 44, see figs. 4a-4d, see page 10 line 9 to page 13 line 10) adapted to receive the dose setting member (12) and being provided with at least one flexible structure (structure of 44) forming the drive structure (19a/19b/19c/44).
Regarding claim 9, Maurice discloses 
The assembly as in claim 8, wherein the least one flexible structure (structure of 44) is in the form of a finger with a free end forming the drive structure (Examiner notes: see fig. 4c for the structure of 44 with one end attached to 23 and one end free from 23).
Regarding claim 10, Maurice discloses 
The assembly as in claim 9, the drug delivery device (1) further comprising: 
- a release member (11) actuatable between a proximal position and a distal position (see page 8 line 36 to page 9 line 7), the proximal position allowing a dose amount to be set, the distal position allowing the drug expelling structure to expel a set dose (fig. 1 and page 8 line 36 to page 9 line 7), 
the add-on device (20) further comprising: 
- an add-on release member (27) axially moveable relative to the add-on dose setting member (26) between a dose setting state and a dose expelling state (see page 13 line 34 to page 14 line 32), wherein in a mounted state (see fig. 3) the add-on release member (27) directly or indirectly engages and actuates the release member (11) when moved distally (see fig. 3).
Regarding claim 11, Maurice discloses 
The assembly as in claim 10, wherein: 
- with the add-on release member (27) in the dose setting state (page 13 line 34 to page 14 line 9) the add-on dose setting member (27) and the drive member (23) are rotationally coupled to each other (Examiner notes: see page 13 line 34 to page 14 line 9 and see page 14 lines 23-32, to set a medicament dosage, the user grips and rotates 23 causing 12 to turn. 24 is located within 23, to which it is rotatably attached using bearings 25. Therefore, during dose setting, 27 of 24 is rotationally coupled to 23), and 
- with the add-on release member (27) in the dose expelling state (page 14 lines 15-21) the add-on dose setting member (26) and the drive member (23) have been rotationally de- coupled from each other (Examiner notes: see page 14 lines 15-21 for 26 moves axially towards 27 to establish a connection between electrical contacts 30 and 31. See page 9 line 32 to page 10 line 7, during dose expelling, rotation of 12 causes 23 to rotate).
Regarding claim 12, Maurice discloses 
The assembly as in claim 1, the drug delivery device further comprising: 
- an indicator (the amount of rotation of 23 relative to 24, page 15 lines 22-25) adapted to move during expelling of a dose amount (page 15 lines 22-25), the amount of movement being indicative of the size of the expelled dose amount (page 16 line 24 to page 17 line 15), 
the add-on device (20) further comprising: 
- sensor structure (51) adapted to detect the amount of rotation of the indicator (the amount of rotation of 23 relative to 24, page 15 lines 22-25) during expelling of a dose amount (page 15 lines 22-25 and page 16 line 24 to page 17 line 15).
Regarding claim 13, Maurice discloses 
The assembly as in claim 12, wherein the sensor structure (51) is coupled non-rotationally to the drive portion (23) (Examiner notes: see page 15 lines 22-25, 51 detects the amount of rotation of 23 relative to 24. Therefore, 51 is coupled non-rotationally to 23).
Regarding claim 14, Maurice discloses 
The assembly as in claim 13, wherein: 
- the indicator (the amount of rotation of 23 relative to 24, page 15 lines 22-25) is arranged to rotate relative to the housing (10) and corresponding to the reference axis (longitudinal axis of 10) and comprises a plurality of dipole magnets (56a, page 26 lines 24-29), 
- the sensor structure (51) comprises: 
- a plurality of magnetometers (56b) arranged non-rotational relative to the housing (10) in a mounted state (page 26 lines 24-29) and adapted to determine magnetic field values from the plurality of dipole magnets (page 26 lines 24-29), and 
- processor structure (processor of 20 that receives signals from 51 to display the value in the display 22a) configured to determine on the basis of measured values from the plurality of magnetometers a rotational position and/or a rotational movement of the indicator (page 26 line 24 to page 27 line 2).
Regarding claim 15, Maurice discloses 
An add-on device (20) adapted to be releasably mounted on a drug delivery device (1), the drug delivery device (1) comprising: 
- a housing (10) defining a reference axis (longitudinal axis of 10), 
- a drug reservoir (14, fig. 1) or structure for receiving a drug reservoir (Examiner notes: since claim 1 uses the language “OR”, the first part or the second part of the OR limitation is not positively recited in claim 1. Therefore, the second part of the OR limitation is not examined), and 
- drug expelling structure (12, fig. 1) comprising a relative to the reference axis rotatable dose setting member (12) allowing a user to set a dose amount of drug to be expelled (page 8 lines 17-19), the dose setting member (12) being arranged at the proximal end of the housing (10) and comprising a generally cylindrical outer surface (outer surface of 12) with at least one axially oriented drive groove (71a/71b/71c, fig. 1), 
the add-on device (20) comprising: 
- a mounting portion (sleeve of 23) with a bore adapted to receive a portion of the drug delivery device housing (see fig. 3) and the dose setting member (12), and 
- a drive portion (19a/19b/19c/44) adapted to be mounted in engagement with the dose setting member (12), the drive portion (19a/19b/19c/44) comprising at least one drive structure (44, figs. 4a-4d) biased in a radially inwards direction (Examiner notes: the limitation “being biased in a radially inwards direction” is interpreted as functional limitation. The first portion 23 of 20 is a sleeve that is positioned over the dose setting member 12 such that 19a/19b/19c are in direct contact with 71a/71b/71c. Therefore, when 23 is positioned over 12, 19a/19b/19c of 20 are configured to be biased in a radially inwards direction to be directly coupled to 71a/71b/71c), 
- the at least one drive structure (resilient padding 44) being adapted to be moved radially outwards when engaging a dose setting member (12), 
- wherein the at least one drive structure may be in the form of a plurality of finger-like drive structures (Examiner notes: this limitation is interpreted as not required in claim 15 as set forth in the 112(b) rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783